SHIRLEY S. ABRAHAMSON, J.
(dissenting). I dissent. As a matter of procedure, I think this court should not release an opinion changing the outcome of a case without the submission of new briefs and the presentation of oral argument. See also State ex rel. Richards *380v. Foust, 165 Wis. 2d 429, 440b, 480 N.W.2d 444 (1992) (Abrahamson, J., Heffernan, C.J., and Bablitch, J. dissenting on the denial of the motion for reconsideration).
Since the court has decided to proceed with the reconsideration and to change the mandate without new briefs and without oral argument, I have reviewed the record, the briefs, the original opinions, the motions for reconsideration (which contain only arguments previously presented to the court), and the new opinion. I continue to believe that the majority opinion mandated on May 20,1992, and published at 168 Wis. 2d 390, 484 N.W.2d 314 (1992), provides the proper disposition of the cases and the correct analysis of the issues.